DETAILED ACTION
Priority
1.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
Amendment
2.	Receipt is acknowledged of the Amendment filed July 19, 2021.
Claim Objections
3.	Claims 1 and 22 are objected to because of the following informalities:
Re claim 1, line 4: replace, “the combination of the shape, the spatial” with --a combination of a shape, a spatial--.
Re claim 22, lines 3-4: replace, “the combination of the shape, the spatial” with --a combination of a shape, a spatial--.
Appropriate correction is required.
	Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

5.	Claim 22 and 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gilbert (2005/0239207).
	With respect to claim 22, Gilbert discloses method of marking an article for authentication, the method comprising the steps of: applying an identification mark to an article, the mark comprising a random array of varying sized markings, ([0017], 
	With respect to claim 23, Gilbert discloses in paragraph [0017], “random pattern”; see also Gilbert’s claim 1 recites, “randomly distributing a taggant in at least part of the item...”; the disclosure implies that array of varying sized markings is unstructured.
Allowable Subject Matter
6.	Claims 1-22 are allowable over prior art pending the correction of the claim objections discussed above.
	The following is an examiner’s reason for allowance: Although Gilbert teaches a method of marking an article for authentication wherein the mark includes an array of varying sized markings, wherein the combination of a shape, spatial distribution, and varying sizes imparts a distinctiveness to the identification mark, the above identified prior art of record, taken alone, or in combination with any other prior art, fails to teach or fairly suggest the specific features of claims 1-22 of the present claimed invention. Specifically, prior art fails to teach the claimed method of marking an article for authentication, wherein the method comprises the steps of applying an identification mark to an article, wherein the identification mark comprises a random array of varying sized markings, wherein the combination of a shape, a spatial distribution and the varying sizes of the markings imparts a distinctiveness to the identification mark; 
Response to Arguments
7.	Applicant’s arguments filed July 19, 2021 have been fully considered. Parts of the arguments are considered persuasive with regards to claim 1. Therefore claims 1-21 are indicated to be allowable over prior art. The limitations of claim 22 do not require the combination of the shape, spatial distribution, and varying sizes of the markings act as a signature of the marking as discussed in the arguments, only that they impart a distinctiveness to the identification mark. Paragraph 0017 discloses the random pattern that is generated, which includes the random distribution via spraying of paint. This random distribution would meet the claimed limitations of a combination of shape, special distribution, and size to impart a distinctiveness to the identification mark.
Conclusion
8.	THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Allyson N. Trail whose telephone number is (571) 272-2406.  The examiner can normally be reached between the hours of 7:30AM to 4:00PM Monday thru Friday.

	Communications via Internet e-mail regarding this application, other than those under 35 U.S.C. 132 or which otherwise require a signature, may be used by the applicant and should be addressed to [allyson.trail@uspto.gov].
	 All Internet e-mail communications will be made of record in the application file.  PTO employees do not engage in Internet communications where there exists a possibility that sensitive information could be identified or exchanged unless the record includes a properly signed express waiver of the confidentiality requirements of 35 U.S.C. 122.  This is more clearly set forth in the Interim Internet Usage Policy published in the Official Gazette of the Patent and Trademark on February 25, 1997 at 1195 OG 89.
	/ALLYSON N TRAIL/           Primary Examiner, Art Unit 2876                                                                                                                                                                                             
September 9, 2021